Citation Nr: 1641039	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  13-33 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent disabling for service-connected major depressive disorder with anxiety.

3.  Entitlement to an initial rating in excess of 20 percent disabling for service-connected lumbar strain.

4.  Entitlement to an initial rating in excess of 10 percent disabling for service-connected dysmenorrhea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2004 to May 2005 and from January 2009 to March 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Decatur, Georgia, Philadelphia, Pennsylvania, and St. Petersburg, Florida.

The Veteran requested a Board hearing via videoconference in her November 2013 VA Form 9 (substantive appeal).  The Veteran withdrew her request for a Board hearing in February 2015.  See February 2015 Report of General Information (reducing to writing the Veteran's request to withdraw her hearing request); see also November 2015 Report of General Information (noting prior withdrawal request and documenting Veteran's second request to withdraw her hearing request).  The hearing request has been withdrawn and the Board may proceed to the merits without a hearing.  38 C.F.R. § 20.702(e) (2015).

Evidence has been received subsequent to the final consideration of the claims by the RO.  Although the RO developed this relevant evidence, it was not considered in connection with the pending appeals, so, as discussed below, the claims to which that evidence is relevant must be remanded.  However, the evidence is not pertinent to the claim of entitlement to service connection for bilateral hearing loss, so the Board may consider the appeal of that issue.  See 38 C.F.R. § 20.1304(c) (2015).

The issues on appeal have been expanded to include entitlement to increased ratings for lumbar strain and dysmenorrhea.  In a November 2013 rating decision, the RO granted service connection for a lumbar strain, dysmenorrhea, tinnitus, scar on the right forearm, and s/p umbilical hernia repair with a surgical scar.  In a Statement in Support of Claim received in January 2014, the Veteran expressed clear disagreement with the November 2013 rating decision "because the rating that you gave did not reflect the...true level of major depressive disorder, hearing loss, chronic back condition, anemia, [and] irritable bowel movement."  The major depressive disorder and hearing loss claims were already on appeal, though the latter has not yet been service-connected.  The Board finds the Notice of Disagreement's reference to hearing loss does not implicate the rating for tinnitus, including because the currently assigned rating is the highest available schedular rating for that condition.  The rating for the back disability is unambiguously referenced and the Veteran provided argument on that issue.  The Board, liberally construing the pleading, finds that the reference to "anemia" in the NOD refers to the service-connected dysmenorrhea.  The Board finds, however, that the NOD makes no reference to the right forearm scar or the umbilical hernia repair with surgical scar.  

In short, the Veteran has initiated an appeal with respect to the assigned initial ratings for her service-connected lumbar strain and dysmenorrhea, so they are listed above.  The RO has not issued any Statement of the Case, so those issues will be remanded.

In a statement received in January 2014, the Veteran referenced irritable bowel syndrome.  This condition has not been service-connected (or previously claimed).  An April 2016 Disability Benefits Questionnaire discusses posttraumatic stress disorder (PTSD).  The RO should provide the Veteran information as to how to file claims for these conditions if she wishes to do so. 

The issue(s) of entitlement to higher initial ratings for service-connected major depressive disorder, lumbar strain, and dysmenorrhea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(c), 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in April 2010, prior to the initial adjudication of her claim in March 2011.  The Veteran received additional notice letters in September 2011 and December 2011.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that she needed to provide the names of the persons, agency, or company who had additional records to help decide this claim.  She was also informed that VA would attempt to determine what additional information was needed to process this claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  The letter also informed the Veteran how disability ratings and effective dates were established.  As the content and timing of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, private medical records, and Social Security Administration (SSA) records with the claims file.  The Veteran has not identified any relevant evidence aside from that already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA provided the Veteran an audiological examination in July 2013 to address her claim of service connection for bilateral hearing loss.  The examination and the opinion are adequate as the VA examiner conducted appropriate audiometric testing, considered the relevant medical history and the Veteran's statements regarding her claimed hearing loss, provided a sufficiently detailed description of the Veteran's hearing ability, and then proffered an opinion which was supported by a complete rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged any deficiency in the examination.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection for hearing loss shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

The Veteran contends that she suffers from a current hearing loss disability caused by acoustic trauma during her active duty service.  VA regulations require a current disability during the appeal period.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board has reviewed the record and considered her assertions, but finds that the record fails to demonstrate a hearing loss disability for VA purposes, as defined above, during the appeal period.  

On the most recent in-service audiological evaluation in November 2009, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
5
LEFT
5
-5
5
0
5

The Veteran was provided with a VA examination in July 2013.  The audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
5
0
LEFT
10
0
5
5
0

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.

The audiometric testing conducted at the July 2013 examination is the only post-service audiometric testing of record in the Veteran's claims file, and the Veteran has not alleged receiving any private hearing treatment.

Based on the report and the audiological test results set forth therein, the Board finds that the Veteran does not have bilateral hearing loss considered disabling for VA compensation purposes.  See 38 C.F.R. § 3.385.  Indeed, none of the auditory thresholds in any of the frequencies is 40 decibels or greater (only one threshold of 40 decibels or more is required to show hearing loss for VA purposes) and none of the auditory thresholds are 26 decibels or greater (four would be required to show hearing loss for VA purposes).  Additionally, the Veteran's speech recognition scores using the Maryland CNC test of 100 and 96 percent do not meet the criteria (94 percent) for a hearing disability.  Id.

The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of her claim, but she has submitted no competent medical evidence contrary to the findings cited above.  See 38 U.S.C.A. § 5107(a).

The Board acknowledges the Veteran has submitted for consideration her belief that her perceived bilateral hearing loss is disabling for VA purposes and her contention that her claimed hearing disability was caused by in-service noise exposure.  As a lay person, the Veteran is competent to report what comes to her through her senses, and she is therefore competent to report diminished hearing acuity.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as diagnosing hearing loss for VA purposes, as this requires audiometric testing which would require medical training to administer.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's assertion that she has bilateral hearing loss is insufficient to establish the presence of a current disability for VA purposes. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because audiometric testing has not shown the Veteran to have a hearing loss disability for VA purposes, the criteria for establishing service connection for bilateral hearing loss have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).  The benefit sought on appeal is accordingly denied.

ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Since the issue of entitlement to an initial rating in excess of 30 percent disabling for service-connected major depressive disorder with anxiety was last before the AOJ in November 2013, additional medical evidence has been added to the record including VA treatment records, SSA records, and an April 2016 Disability Benefits Questionnaire discussing the Veteran's mental health conditions.  The Veteran did not submit this evidence; it was developed by the RO.  Therefore, the claims must be remanded for readjudication and issuance of a Supplemental Statement of the Case (SSOC). 

The Board will also remand the claims of entitlement to increased ratings for service-connected lumbar strain and dysmenorrhea.  In a November 2013 rating decision, the RO granted service connection for those conditions and assigned initial ratings.  The Veteran timely filed a notice of disagreement.  See January 2014 Statement in Support of Claim.  The AOJ has not issued a Statement of the Case on those issues, therefore remand is required.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. After conducting any development deemed necessary, 
readjudicate the claim of entitlement to an increased rating for service-connected major depressive disorder with anxiety based on the entirety of the evidence.  The RO's attention is directed to the April 2016 VA examination report discussing the change in diagnosis.

If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided with a supplemental statement of the case on that issue.  An appropriate period of time should be allowed for response.

2.  After conducting any development deemed necessary, issue a statement of the case with respect to the claim of entitlement to increased ratings for service-connected lumbar strain and dysmenorrhea.  Advise the Veteran and her representative, in writing, of the requirements for perfection of an appeal of those issues.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If appealed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


